Exhibit 10.2

APOGEE ENTERPRISES, INC.

Executive Incentive Plan Fiscal 20        

 

Name

                 

Title

                 

Location

                 

Total Bonus Potential:

  

Threshold

  

Target

   Maximum                 

% of Target Earned

                       

% of Base Salary Earned

                                      

Apogee Net Sales (25% of Target)

                 

Threshold

  

Target

   Maximum              

Actual    

  

Net Sales $ (MM)

                         

Bonus %

                          (A)

Apogee Earnings Before Taxes (65% of Target)

                 

Threshold

  

Target

   Maximum              

Actual    

  

Earnings Before Taxes

                         

Bonus %

                          (B)

Apogee Days Working Capital (10% of Target)

                 

Threshold

  

Target

   Maximum              

Actual    

  

Days Working Capital

                         

Bonus %

                         

(C)

                           Total Percent of Target Award Earned [(A)+(B)+(C)]   
           (D)                         

Times Target Award Percent

          

(E)

               Total Award Earned (as % of Base Salary)           
(F) = (D) x (E)               

Fiscal 20     Base Salary

          

(G)

                 

Total Incentive Plan Payout

          

(F) x (G)

 

Notes:

All Executive Incentive Plan payout recommendations are subject to review and
approval by the Compensation Committee of the Board of Directors. While the
Committee considers and is guided by the amounts that would be payable under the
foregoing criteria, it is not bound by these results and does exercise its
discretion to pay different amounts.

Executive must be employed on the date the Compensation Committee approves the
Fiscal 20     payout under this Plan, which is expected to occur in late April
or early May of 20    .

Executive acknowledges, understands and agrees that, notwithstanding anything to
the contrary contained herein, the Incentive Plan Payout to which the Executive
is otherwise entitled (or which has been paid) is subject to forfeiture or
recoupment, in whole or in part, at the direction of the Company’s Board of
Directors (the “Board”) if, in the judgment of the Board, events have occurred
that are covered by the Company’s Clawback Policy (as it exists on the date
hereof, and as it may be amended from time to time by the Board, the “Clawback
Policy”) and the Board further determines, in its sole discretion, that
forfeiture or recoupment of all or part of the Incentive Plan Payout is
appropriate under all the circumstances considered by the Board. A copy of the
Clawback Policy may be obtained from the General Counsel upon the Executive’s
request.

 

Executive Signature:                                              

  

Date:                 